Title: To George Washington from Henry Knox, 21 July 1794
From: Knox, Henry
To: Washington, George


               
                  Sir.
                  War department. July 21. 1794.
               
               I have the honor to submit to you a farewell speech to the Chickasaws—A protection for their lands—And commissions for certain of their Chiefs—These delivered by your hands will have a greater value than any other made. I am Sir, Most Respectfully, Your obedt Servt
               
                  H. Knox
               
            